 .--.. 1', ,.In the Matterof THE CUDAHY PACKINGCOMPANYand,UNITEDPACKINGHOUSEWORKERS LOCALINDUSTRIAL UNION- No. 389In the Matter of THE CUDAHY PACKING COMPANYand U.P. H. W.,L. I. U. No. 873,AFFILIATED WITH P.W. O.C.AND 'C. I. O.CasesNos. 'C-901 and R-1134SECOND SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESSeptember 7, 1940On September 26, 1939, the National -Labor Relations Board,herein called the Board, issued its Decision, Order, and Directionof Election in the above-entitled proceedings ,3 finding that TheCudahy Packing Company, Sioux City, Iowa, herein called the Com-pany, had engaged in and was engaging in certain unfair laborpractices, ordering it to cease and desist from such practices and totake appropriate affirmative action,2 and directing an election amongthe employees of the Company in the appropriate unit at such timein the future as the Board should direct.On June 29, 1940, theBoard issued a Supplemental Decision and Amended Direction ofElection in the above-entitled proceedings,3 granting a motion sub-stituting the name "Local Union No. 70, United Packinghouse Work-ers of America, of Packinghouse Workers Organizing Committee,affiliatedwith the Congress of Industrial Organizations," 4 for thename "United Packing House Workers Local Industrial Union No. 873,affiliated with Packing House Workers Organizing Committee and theCommittee for Industrial Organization," wherever the latter nameappeared in the Direction of Election issued on September 26, 1939;and directing that an election by secret ballot be conducted withinthirty (30) days.Pursuant to the Amended Direction of Election, an115 N L R B 6762 The Company has not complied with the Board'sOrder.An appeal is now pendingbefore the United States Circuit Court of Appeals for the Eighth Circuit.324 N L.R B 1127. This was preceded by a notice, dated June 8, 1940, and servedupon the parties,to show cause why the above motion should not be granted.4Herein referred to as the Union27 N. L R. B., No. 29.108 THE CUDAHY PACKING COMPANY1091election by secret ballot was conducted on July, 29, 1940, under, the,direction and supervision of the Regional Director for the EighteenthRegion (Minneapolis,Minnesota)-.On July 31, 1940, the RegionalDirector, acting pursuant to Article III, Section 9, of National LaborRelationsBoard Rules and Regulations-Series 2, as amended, issuedand duly served upon the parties his. Election Report.As to the balloting and its results, the Regional Director reportedas follows :Total number of ballots cast_______________________________760Total number of ballots counted____________________________752Total number of votes for Local Union No. 70, United Pack-inghouseWorkers of America, P. W. 0. C. and C. I. 0______671Total number of votes againstabove organization-----------81Total numberof blank ballots_____________________________2Total number of void ballots_______________________________2Total number of challenged ballots --------------------------4On August 3, 1940, the Company filed herein its Objections to theconduct of the election and to the Election Report.On August 19,1940, the Regional Director issued a Report on Objections, which wasduly served on all parties, reporting his investigation of the mattersset forth in the Objections of the Company, and recommending thatthe Board overrule said Objections in their entirety..The Company challenges the Election and the report of the RegionalDirector on four grounds: (1) an alleged impropriety in the methodused to determine the eligibility of voters; (2) an alleged refusal ofthe Regional Director to allow the Company to investigate the eligi-bility of voters; (3) an alleged unfairness of the form of ballot used;and (4) an alleged incompetency of the notaries public who functionedat the polls.The first objection of the Company attacks the use of^affidavits toestablish the eligibility of employees who voted in the election.OnJuly 25, 1940, four days before the election was scheduled, the RegionalOffice of the Board requested the Company to submit a pay roll for thepurpose of determining eligibility.The Company refused to furnishits pay roll on July 26, 1940.The Regional Director thereupon pre-pared affidavits for the employees to execute when they came to thepolls.These affidavits were given to persons only after they had beenidentified as employees of the Company by observers, and in all casesthe executed affidavits were delivered into the possession of the Boardprior to the casting of the ballots.The observers who identified thepersons who were given affidavits ' to execute were representatives ofthe Union.The Company did not avail itself of its right to haveobservers present at the polls.The use of affidavits to' determine theeligibility of voters under circumstances such as are here presentedwas recently approved by the Board inMatter of The Cudahy°Packing rioDECISIONSOF NATIONALLABOR RELATIONS BOARDCompany v. United Packing House Workers Local Industrial Union,No. 194.5The Company's second objection is based on the assertion that theRegional Director deprived it of an opportunity to determine whetherthe persons voting were eligible employees.On August 2, 1940, theCompany proposed that it examine the affidavits, taking therefrom alist of the voters for comparison with its pay roll. - On August 5, 1940,the-Regional Director suggested to the Company that it send its pay-roll clerk and pay roll to the Regional Office to compare the names ofthe voters with the pay roll in the presence of an agent of the Board.This procedure was again offered to the Company on August 10, 1940,but the Company declined to follow it.It is to be noted that prior to the election the Company refusedto submit its pay roll, thereby eliminating the normal and mostobvious way of checking eligibility. It refused to have observerspresent at the polls to pass on the eligibility of voters.Finally, itrefused the Regional Director's offer of a comparison of the voterswith its pay roll.Under those circumstances, we find that the Com-pany had ample. opportunity to investigate the eligibility of voters.The Board's order directed a secret ballot as provided by the- Act.The Company's proposal that it be allowed to take a list of thevoters from the affidavits, if followed, would have violated thesecrecy of the ballot.'The Company's third objection attacks the form of the ballot onthe ground that its word usage encouraged the voters to designatethe Union.There is no merit in this contention.7526 N L R B 7496.,1Lsimilar request by the Company was considered, by the Board in tireCudahy,case,supra,where as here,there had been no compliance with the Board'sOrder to cease anddesist from certain unfair labor practices and to take certain affirmative action toeffectuate the policies of the Act.We statedBecause of the nature of the election,in which 813 out of approximately 870 ballotscast were for the United,to have permitted the Company to make and take a list ofthe names of those employees who participated in the election,as contained in theiraffidavits of eligibility,would be to place in the Company's possession a documentidentifying substantially the group of 'employees who are adherents of the United,or at least rendering such group of employees suspect of such adherence,and thusto expose employees in such group to acts of employer interference, restraint, andcoercion of the kind previously committed by the CompanyThis language is equally applicable to the instant case, since 671 out of 752 ballots countedwere for the Union.i7The ballot was as follows :OFFICIAL BALLOTTo determine the exclusive representatives for collective bargaining for certain em-ployeesof The Cudahy Packing Company, Sioux City, Iowa1This is a secret ballot2Makeyour choice by marking"x" inone squaie only.3Do not sign your name4If you spoil your ballot,return it to the Board's agent and get a new one. THE CUDAHY PACKING COMPANY111The Company's fourth objection attacks the competency of thenotaries public who took the affidavits ot the voters on the groundthat they were not acquainted with all the voters.A similar con-tention was overruled by the Board in theCudahycase,supra.We find that the objections do not raise substantial and materialissues with respect to the conduct of the ballot or the Election Report.By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the-National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series 2,as amended,IT IS HEREBY CERTIFIED that Local Union No. 70, United Packing-houseWorkers of America, of Packinghouse Workers OrganizingCommittee, affiliated with the Congress of Industrial Organizations,has been designated and selected by a majority of all hourly paidand piece-work production and maintenance employees of TheCudahy Packing Company, Sioux City, Iowa, exclusive of superin-tendents, assistant superintendents, foremen, subforemen, clericaland office workers, scalers, watchmen, ,tiipekeehers; truck drivers,'employees in the salvage department, and all supervisory employees,as their representative for the purposes of collective bargaining, andthat, pursuant to Section 9 (a) of the National Labor Relations Act,Local Union No. 70, United Packinghouse Workers of America, ofPackinghouseWorkers Organizing Committee, affiliated with theCongress of Industrial Organizations, is the exclusive representativeof all such employees for the purposes of collective bargaining inrespect to rates of pay, wages, hours of employment, and otherconditions of employment.5.Fold your ballot to conceal the "x" you have made and deposit it personallyin the ballotbox in thepresenceof the Board's agentIDESIRE LOCALUNION NO 70, UNITED PACKINCIIOUSE WORKERS OFAMERICA, OF PACKINGHOUSE WORKERS ORGANIZING COMMITTEE, AFFIL-IATED WITH THE CONGRESS OF INDUSTRIAL ORGANIZATIONS, TO REPRE-SENT ME ASMY EXCLUSIVE AGENT IN COLLECTIVE BARGAINING.YESqNOq